USCA4 Appeal: 21-1744    Doc: 1          Filed: 07/07/2021   Pg: 1 of 1


                                                                          FILED: July 7, 2021

                            UNITED STATES COURT OF APPEALS
                                FOR THE FOURTH CIRCUIT

                                         ___________________

                                           No. 21-1744
                                    (1:18-cv-01045-CCE-LPA)
                                      ___________________

        AMRO ELSAYED; LOLA SALAMAH

                     Plaintiffs - Appellants

        v.

        FAMILY FARE LLC; M.M. FOWLER INC.; LEE BARNES, JR., Individually
        and as president of Family Fare LLC. and M.M. Fowler Inc.; DONALD
        PILCHER, individually

                     Defendants - Appellees


        This case has been opened on appeal.

        Originating Court                          United States District Court for the
                                                   Middle District of North Carolina at
                                                   Greensboro
        Originating Case Number                    1:18-cv-01045-CCE-LPA
        Date notice of appeal filed in
        originating court:                         07/01/2021
        Appellant(s)                               Amro Elsayed and Lola Salamah
        Appellate Case Number                      21-1744
        Case Manager                               Rickie Edwards
                                                   804-916-2702




             Case 1:18-cv-01045-CCE-LPA Document 137 Filed 07/07/21 Page 1 of 1
